Title: To George Washington from Brigadier General Charles Scott, 10 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.] 10th Sept. 78
          
          I recd Your orders through Colo. Meade which Shall be immedeatly attended to. Capt.
            Leavenworth is now on the Sound In persute of Intilligence I make no doubt He will be
            able to give Some Acct of the Fleat You mention.
            Exclusive of this I Shall this moment Send Colos. Butler Parker & Grayham Some
            of them I make no doubt Will be able  Learn with Certainty whether
            they have troops on Board. my Corps Shall be in Perfect Readiness to march On the
            Shortest notice. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        